DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the Specification filed on 05/11/2020, page 1, paragraph [0001], line 3, after the year “2018” insert ---, now U.S. Patent number 10,699,547 ---.

Allowable Subject Matter
Claims 13-25 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a personal monitor device, the device comprising:
a controller configured to: store a relationship between the concentration of one or more detectable gases and a concentration of one or more particular gases, wherein the one or more detectable gases are different from the one of more particular gases; and determine the concentration of the one or more particular gases based on the stored relationship and the measured concentration of one or more detectable gases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/07/2021